NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4492-19

DIANA ANGELA
SANTORO PATRONI,

          Plaintiff-Appellant,

v.

PINKY'S NAILS, LLC,

     Defendant-Respondent.
________________________

                   Argued November 15, 2021 – Decided November 24, 2021

                   Before Judges Fasciale and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. L-2209-18.

                   Jeffrey L. Dashevsky argued the cause for appellant
                   (Dashevsky, Horwitz, Kuhn, Novello & Shorr,
                   attorneys; Jeffrey L. Dashevsky, on the brief).

                   Mark S. Hochman argued the cause for respondent
                   (Law Offices of Stephen E. Gertler, attorneys; Mark S.
                   Hochman, on the brief).

PER CURIAM
      In this slip and fall case, plaintiff appeals from a July 10, 2020 order

granting summary judgment to defendant Pinky's Nails, LLC (Salon). The

motion judge concluded plaintiff failed to demonstrate the Salon had

constructive notice of liquid on the floor. But that was a question for the jury.

We therefore reverse.

      We review the order de novo. Prudential Prop. & Cas. Ins. Co. v. Boylan,

307 N.J. Super. 162, 167 (App. Div. 1998). Under Rule 4:46-2(c), a court should

grant summary judgment when "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." Ordinarily,

a movant "must show that there does not exist a 'genuine issue' as to a material

fact and not simply one 'of an insubstantial nature'; a non-movant will be

unsuccessful 'merely by pointing to any fact in dispute.'" Prudential, 307 N.J.

Super. at 167 (quoting Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 529-

30 (1995)).

      In New Jersey, a business owes a duty of reasonable care to invitees "to

provide a safe environment for doing that which is within the scope of the

invitation." Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559, 563 (2003) (citing


                                                                            A-4492-19
                                        2
Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 433 (1993)). The duty of due

care to invitees "requires a business owner to discover and eliminate dangerous

conditions, to maintain the premises in safe condition, and to avoid creating

conditions that would render the premises unsafe." Ibid.; see also Troupe v.

Burlington Coat Factory Warehouse Corp., 443 N.J. Super. 596, 601 (App. Div.

2016) (stating the same). "Ordinarily an injured plaintiff . . . must prove, as an

element of the cause of action, that the defendant had actual or constructive

knowledge of the dangerous condition that caused the accident." Ibid.; see also

Prioleau v. Ky. Fried Chicken, Inc., 223 N.J. 245, 257 (2015) (stating the same).

The absence of actual or constructive notice of a dangerous condition "is fatal

to [a] plaintiff's claims of premises liability." Arroyo v. Durling Realty, LLC,

433 N.J. Super. 238, 243 (App. Div. 2013).

      Here, plaintiff walked into the Salon wearing jeans, flip-flops, and a t-

shirt. When she arrived, a large area of the floor in the entrance area was wet.

Plaintiff "took no more than two, three steps max," and she "went flying into the

air . . . [then landed] flat on her back." The area of the dangerous condition was

large enough to leave substantial areas of her body and clothing wet: "both sides

of [her] jeans . . . [her] butt, [and her] hands."




                                                                            A-4492-19
                                          3
        Plaintiff was unable to say with certainty that the liquid was water. But

an employee admitted that the Salon offered complimentary bottled water to its

customers. Indeed, before the date of the accident, the Salon routinely handed

out water bottles. Employees knew that there had been instances where

employees and customers dropped water bottles causing spillage on the floor.

Tony,1 who owned the Salon and witnessed the accident, conceded that in the

Salon, "accident[s] happen all the time," but that the employees in the Salon

would not clean up one "hundred percent" until "[a]fter everything is shut down,

[and] then [the employees would] detail everything to clean." Although he

stated the Salon displayed cautionary signs to warn customers of the presence

of wetness on the floor "all the time," it did not do so this time.

        Tony was stationed in the immediate area of the fall before plaintiff

injured herself. He was at the receptionist desk, which was right next to the

front door. The parties dispute whether he knew of or should have known about

the presence of liquid on the floor. Those facts were readily detectable. On the

day of the accident, a surveillance system captured activity in the Salon,

including the area of the dangerous condition. Even though plaintiff's counsel

requested the video footage be preserved months after the accident, Tony had


1
    We use his first name for privacy reasons and mean no disrespect in doing so.
                                                                           A-4492-19
                                         4
"no idea" if it had been. Although plaintiff's injury was serious enough for an

ambulance to arrive after the fall, and even though Tony could have easily

documented when the spillage occurred, Tony did not watch the video, and the

Salon represented it no longer existed.

      But this is not a situation where the sole question is for how long the

dangerous condition existed. Rather, Tony was "right there" near the accident

area, and looking at all the facts, genuine issues of material facts exist as to

whether the Salon had constructive notice. Resolving that question, the judge

analyzed the material disputed facts and stated:

            I don't believe [Tony] . . . should have detected the
            dangerous condition because of his proximity to the
            location [of the accident]. I do not believe that that's a
            reasonable conclusion that can be drawn from the facts
            of this case.

                  Again, as I said, if we were dealing with some
            hazardous condition that created a contrast between the
            floor and the hazardous condition and the foreign
            substance, that'd be one thing. But water is transparent.

                  ....

            I do not accept the proposition that . . . plaintiff had
            water on her hands and water on her jeans is enough to
            conclude that the water was of such significant size
            that, in the exercise of due diligence, someone close by
            should have detected it. I don't think . . . a reasonable
            jury can make that determination.


                                                                          A-4492-19
                                          5
                   ....

             I am not satisfied . . . that [Tony]. . . should have
             discovered [the liquid substance] and corrected it.

                   Therefore, I'm not satisfied that the plaintiff can
             establish constructive notice.

                    I do not believe that the fact that [Tony] was
             nearby . . . I'll assume that [Tony was at] the cash
             register . . . right next to the front door. I'm not satisfied
             that because the cash register was right next to the front
             door where the hazardous condition existed . . . that it
             was negligence on the part of the owner and/or facility
             not to have taken steps to correct it.

      Our opinion is not based solely on Tony's testimony that he was "right

there" and stationed at the exact location of the dangerous condition—although

that would be enough to reverse. But Tony himself admitted that the Salon

handed out water bottles; accidents happened "all the time"; that despite

routinely utilizing warning signs, none were displayed on the date of the

accident; and that the Salon generally waited until "[a]fter everything is shut

down" to clean.

      Moreover, even though the video footage captured the details, such as

when the liquid spilled, the size of the liquid accumulation on the Salon floor,

and the fall itself, in the face of a demand for production of the video, plaintiff's




                                                                               A-4492-19
                                           6
counsel learned through interrogatory answers that no effort was made to

preserve the video.

      Looking at the facts in the light most favorable to plaintiff, Brill, 142 N.J.

at 523, we therefore conclude that there exist genuine issues of material fact as

to whether the Salon had constructive knowledge of the dangerous condition

that caused plaintiff's accident.

      Reversed.




                                                                              A-4492-19
                                         7